PER CURIAM.
R.J. Reynolds Tobacco Company challenges the order awarding prevailing party costs to Jan Grossman, personal representative of the deceased. The underlying judgment has been reversed and remanded for a new trial on Phase II issues. See R.J. Reynolds Tobacco Co. v. Grossman, 96 So.3d 917, 2012 WL 2400887 (Fla. 4th DCA 2012). Accordingly, the costs judgment based on that judgment must be reversed as well. See Mulato v. Mulato, *949734 So.2d 477, 478 (Fla. 4th DCA 1999) (citation omitted).

Reversed.

STEVENSON, HAZOURI and GERBER, JJ., concur.